internal_revenue_service number release date index number -------------------------------- -------------------------------- --------------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ----------------- telephone number --------------------- refer reply to cc ita b05 plr-100331-15 date date legend taxpayer year year year --------------------------------- ------ ------ ------- dear ------------------- this letter responds to your request for a private_letter_ruling dated ------------------------- requesting that the taxpayer be permitted pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations to make a late election out of the installment_method facts prior to the sale in december of year taxpayer was an s_corporation owned by a number of individual shareholders taxpayer used an accrual_method of accounting taxpayer was acquired in a stock sale transaction treated as an asset sale under sec_338 and is now a subsidiary of the acquiring_corporation under the sales agreement the acquiring_corporation paid no funds in year but agreed to pay a significant amount of the funds two years later in year with the final amount to be held in escrow until later years thus the stock sale was an installment_sale under sec_453 because under the terms of the sales agreement at least one payment was to be received after the end of year plr-100331-15 in year taxpayer’s accountant completed and timely filed taxpayer’s year federal return form_1120s and the related form sec_1040 for the shareholders after the sale of taxpayer but prior to the due_date of taxpayer’s and the shareholders’ year tax returns there was a change in the tax law that increased the tax_rate for capital_gains reported in taxable years after year the accountant however did not advise taxpayer or its shareholders prior to the due_date for filing the returns that taxpayer could elect not to report the stock sale on the installment_method nor did the accountant advise that the tax law had changed an affidavit was provided by the president and chief_executive_officer of taxpayer who was also one of the owners of taxpayer prior to its sale in the affidavit he indicated that taxpayer would have elected out of the installment_method under sec_453 if it had known that it could given the tax impact reporting under the installment_method has on taxpayer and on him and the other shareholders an affidavit was also provided by the accountant who completed and filed the year form_1120s and the related form sec_1040 for the shareholders putting them on the installment_method the accountant states that she did not inform taxpayer that it could elect out of the installment_method so that the increased tax_rate on capital_gains resulting from the change in the tax law would not apply to taxpayer’s stock sale the accountant also states that she did not discuss with any shareholder the option to elect out of reporting the sale transaction as an installment_sale law and analysis sec_453 provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_453 provides that the installment_method shall not apply to any sale if the taxpayer elects not to have the installment_method apply to the sale sec_453 provides that except as otherwise provided by regulations an election out of the installment_method may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer’s return for the taxable_year of the sale sec_15a_453-1 of the temporary regulations provides that an installment_sale is to be reported on the installment_method unless a taxpayer elects otherwise in accordance to the rules in sec_15a_453-1 sec_15a_453-1 provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method plr-100331-15 sec_15a_453-1 provides that an election made after the time specified in paragraph d i will be permitted only in those rare circumstances when the service concludes that the taxpayer had good cause for falling to make a timely election in the instant case the information submitted indicates that taxpayer would have elected out of the installment_method if it had known that the option was available and that the change in tax law prior to the due_date of taxpayer’s year return would have made this option advantageous to taxpayer taxpayer was thwarted by a mistake the failure of its accountant to inform and discuss the option to elect out of the installment_method conclusion based on careful consideration of all of the information submitted and the representations made approval is granted for taxpayer to make a late election out of the installment_method for the year installment_sale of the business permission to make a late election out of the installment_method for the year sale of taxpayer is granted for the period that end sec_75 days after the date of this letter in order to elect out of the installment_method taxpayer must file an amended federal_income_tax return for year and report the full amount_realized on the sale in year taxpayer must also amend any other previously filed returns that report the amount_realized on the installment_method similarly the shareholders of taxpayer must amend their year federal returns and each must report the proper share of the amount_realized on the sale on each individual’s year federal return and amend any other year’s previously filed return that is now inconsistent with the election out of the installment_method a copy of this letter_ruling must be attached to each of the amended returns if you file the amended returns electronically you may satisfy this requirement by attaching a statement to each of the amended returns that provides the date and control number of this letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of gain to be reported under the installment_method this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-100331-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and their accountant and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch income_tax accounting cc
